Case 1:20-cv-03702-AT Document 29 Filed 07/17/20 Page 1 of1

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
JOSEPH MAZZETL, individually and on behalf of DOC #:
the Fee-Split Class, DATE FILED: 7/17/2020 __

Plaintiff,

-against- 20 Civ. 3702 (AT)

THE MONEY STORE, TMS MORTGAGE, INC. ORDER
and HOMEQ SERVICING, INC., WELLS FARGO
BANK N.A.,

Defendants.

 

 

ANALISA TORRES, District Judge:

Plaintiffs request that this action be designated as related to case number 01 Civ. 5694, and
reassigned to the Honorable John G. Koeltl, ECF No. 27, is DENIED. The Court does not believe
that the interests of justice and efficiency would be served by transferring the case. See Rules for the
Division of Business Among District Judges for the Southern District of New York, Rule 13(a)(1);
see also id. Rule 13(b)(3).'

The Clerk of Court is directed to terminate the motion at ECF No. 27.
SO ORDERED.

Dated: July 17, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 

 

Rule 50.3.1 of the Rules for the Division of Business Among Judges, on which Plaintiff relies, ECF No. 27 at 2-3.
applies only to cases in the United States District Court for the Eastern District of New York.
